Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered March 4, 1992, which granted defendant-respondent’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
The IAS Court correctly held that plaintiff cannot recover on its policy with defendant because of its failure to notify defendant of the loss as soon as practicable (see, Heydt Constr. Corp. v American Home Assur. Co., 146 AD2d 497, lv dismissed 74 NY2d 651). Plaintiff’s good faith belief that the loss was not covered does not excuse the late notice, which was not received until 31 days after the initial loss and after the offending elbow pipe had been replaced and the damaged stock removed. Concur — Milonas, J. P., Ellerin, Ross, Asch and Kassal, JJ.